 

Exhibit 10.3

 

PERRY ELLIS INTERNATIONAL, INC.

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is dated as of             
        ,              by and between Perry Ellis International, Inc., a
corporation organized under the laws of the State of Florida (the
“Corporation”), and                                  (the “Indemnitee”).

 

W I T N E S S E T H:

 

WHEREAS, the substantial increase in corporate litigation subjects directors and
officers of corporations and others to expensive litigation risks at the same
time that the availability of competent and qualified directors, officers,
employees, consultants, advisers and agents has been greatly reduced, and the
coverage offered by directors’ and officers’ liability insurance has been
severely limited;

 

WHEREAS, the Articles of Incorporation of the Corporation (the “Articles of
Incorporation”) requires the Corporation to indemnify and advance expenses to
its directors and officers to the fullest extent permitted by law, and the
Indemnitee has been serving and continues to serve as a director or officer of
the Corporation in part in reliance on such Articles of Incorporation;

 

WHEREAS, in recognition of the Indemnitee’s need for substantial protection
against personal liability in connection with the Indemnitee’s continued service
to the Corporation, and to provide Indemnitee with specific contractual
assurance that the protection promised by the Articles of Incorporation will be
available to Indemnitee (regardless of, among other things, any amendment to or
revocation of such or any change in the composition of the Corporation’s Board
of Directors or acquisition transaction relating to the Corporation), the
Corporation wishes to provide in this Agreement for the indemnification of, and
the advancing of expenses to, the Indemnitee to the fullest extent permitted by
law and as set forth in this Agreement, and, to the extent insurance is
maintained, for the continued coverage of the Indemnitee under the Corporation’s
directors’ and officers’ liability insurance policies;

 

WHEREAS, as a condition to the Indemnitee’s agreement to continue to serve as a
director and/or officer of the Corporation, the Indemnitee requires that the
Indemnitee be indemnified from liability to the fullest extent permitted by law;
and

 

WHEREAS, the Corporation is willing to indemnify the Indemnitee to the fullest
extent permitted by law in order to retain the services of the Indemnitee.

 

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
contained herein, the Corporation and the Indemnitee agree as follows:

 

Section 1. Mandatory Indemnification In Proceedings Other Than Those By Or In
The Right Of The Corporation. Subject to Section 4 hereof, the Corporation shall
indemnify and hold harmless the Indemnitee from and against any and all claims,
damages, expenses (including attorneys’ fees), judgments, penalties, fines
(including excise taxes assessed with respect to an employee benefit plan),
settlements, and all other liabilities incurred or paid by the Indemnitee
(collectively, “Losses”) in connection with the investigation, defense,
prosecution, settlement or appeal of any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative (other than an action by or in the right of the Corporation) and
to which the Indemnitee was or is a party or is threatened to be made a party by
reason of the fact that the Indemnitee is or was an officer, director,
shareholder, employee, consultant, adviser or agent of the Corporation, or is or
was serving at the request of the Corporation as an officer, director, partner,
trustee, employee, adviser or



--------------------------------------------------------------------------------

agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise (collectively, “Another Enterprise”), or by
reason of anything done or not done by the Indemnitee in any such capacity or
capacities, provided, however, that the Indemnitee acted in good faith and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe the Indemnitee’s conduct was
unlawful.

 

Section 2. Mandatory Indemnification In Proceedings By Or In The Right Of The
Corporation. Subject to Section 4 hereof, the Corporation shall indemnify and
hold harmless the Indemnitee from and against any and all expenses (including
attorneys’ fees) and amounts paid in settlement not exceeding, in the judgment
of the Board of Directors, the estimated expenses of litigating the proceeding
to conclusion, actually and reasonably incurred or paid by the Indemnities in
connection with the investigation, defense, prosecution, settlement or appeal of
any threatened, pending or completed action, suit or proceeding by or in the
right of the Corporation to procure a judgment in its favor, whether civil,
criminal, administrative or investigative, and to which the Indemnitee was or is
a party or is threatened to be made a party by reason of the fact that the
Indemnitee is or was an officer, director, shareholder, employee, consultant,
adviser or agent of the Corporation, or is or was serving at the request of the
Corporation as an officer, director, partner, trustee, employee, adviser or
agent of Another Enterprise, or by reason of anything done or not done by the
Indemnitee in any such capacity or capacities, provided that (i) the Indemnitee
acted in good faith and in a manner the Indemnitee reasonably believed to be in
or not opposed to the best interests of the Corporation and (ii) no
indemnification shall be made under this Section 2 in respect of any claim,
issue or matter as to which the Indemnitee shall have been adjudged to be liable
unless, and only to the extent that, the court in which such proceeding was
brought (or any other court of competent jurisdiction) shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, the Indemnitee is fairly and reasonably entitled to
indemnity for such expenses which such court shall deem proper.

 

Section 3. Mandatory Indemnification Against Expenses Incurred While Testifying.
Subject to Section 4 hereof, the Corporation shall indemnify the Indemnitee
against expenses (including attorneys’ fees) incurred or paid by the Indemnitee
as a result of providing testimony in any proceeding, whether civil, criminal,
administrative or investigative (including but not limited to any action or suit
by or in the right of the Corporation to procure judgment in its favor), by
reason of the fact that the Indemnitee is or was an officer, director,
shareholder, employee, consultant, adviser or agent of the Corporation, or is or
was serving at the request of the Corporation as an officer, director, partner,
trustee, employee, adviser or agent of Another Enterprise.

 

Section 4. Authorization of Indemnification.

 

  4.1 Authorization of Indemnification and Reasonableness of Expenses. Any
indemnification under Sections 1, 2 and 3 hereof (unless ordered by a court)
shall be made by the Corporation only as authorized in the specific case upon a
determination (the “Determination”) that indemnification of the Indemnitee is
proper in the circumstances because the Indemnitee has met the applicable
requirements set forth in Section 1, 2 and 3 hereof, as the case may be. Subject
to Sections 5.5, 5.6 and 8 of this Agreement, the Determination and the
evaluation and finding as to the reasonableness of expenses incurred by the
Indemnitee shall be shall be made in the following order of preference:

 

  (a) first, by the Corporation’s Board of Directors (the “Board”) by majority
vote of a quorum consisting of directors (“Disinterested Directors”) who are not
named parties to such action, suit or proceeding; or

 

  (b) next, if such a quorum of Disinterested Directors cannot be obtained, by
majority vote of a committee duly designated by the Board (in which all
directors, whether or not Disinterested Directors, may participate) consisting
solely of two or more Disinterested Directors; or

 



--------------------------------------------------------------------------------

  (c) next, if such a committee cannot be designated, by any independent legal
counsel (who may be any outside counsel regularly employed by the Corporation)
selected by the Board prescribed in (a) above or by the committee of the Board
prescribed in (b) above, in a written opinion; or if a quorum of the Board
cannot be obtained for (a) above and the committee cannot be designated under
(b) above, selected by majority vote of the full Board (in which directors who
are parties may participate); or

 

  (d) next, if such legal counsel determination cannot be obtained, by majority
vote of a quorum consisting of shareholders who are not parties to such
proceeding, or if no such quorum is obtainable, by a majority vote of
shareholders who are not parties to the proceeding.

 

If the Determination is made by independent legal counsel, the decision as to
the reasonableness of expenses shall also be made by independent legal counsel.
All expenses shall be considered reasonable for purposes of this Agreement if
the finding contemplated by this Section 4.1 is not made within the prescribed
time. The finding required by this Section 4.1 may be made in advance of the
payment (or incurring) of the expenses for which indemnification or
reimbursement is sought.

 

  4.2 No Presumptions. The termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that the Indemnitee
did not act in good faith and in a manner that the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Corporation, and
with respect to any criminal action or proceeding, had reasonable cause to
believe that the Indemnitee’s conduct was unlawful.

 

  4.3 Benefit Plan Conduct. The Indemnitee’s conduct with respect to an employee
benefit plan for a purpose the Indemnitee reasonably believed to be in the
interests of the participants in and beneficiaries of the plan shall be deemed
to be conduct that the Indemnitee reasonably believed to be not opposed to the
best interests of the Corporation.

 

  4.4 Reliance as Safe Harbor. For purposes of any Determination hereunder, the
Indemnitee shall be deemed to have acted in good faith and in a manner the
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Corporation, or, with respect to any criminal action or proceeding, to have
had no reasonable cause to believe the Indemnitee’s conduct was unlawful, if the
Indemnitee’s action is based on (i) the records or books of account of the
Corporation or Another Enterprise, including financial statements, (ii)
information supplied to the Indemnitee by the officers or agents of the
Corporation or Another Enterprise in the course of their duties, (iii) the
advice of legal counsel for the Corporation or Another Enterprise, or (iv)
information or records given or reports made to the Corporation or Another
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Corporation or another
enterprise. The provisions of this Section 4.4 shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct set forth in
Sections 1, 2 or 3 hereof, as the case may be.

 

  4.5

Success on Merits or Otherwise. Notwithstanding any other provision of this
Agreement, to the extent that the Indemnitee has been successful on the merits
or otherwise in defense of any action, suit or proceeding described in Sections
1 or 2 hereof, or in defense of any claim, issue or matter therein, the
Indemnitee shall be indemnified against Losses in connection with the
investigation, defense, settlement or appeal thereof. For purposes of this
Section 4.5, the term “successful on the merits or otherwise” shall include, but
not be limited to, (i) any termination, withdrawal, or dismissal (with or
without prejudice) of any claim, action, suit or proceeding against the
Indemnitee without any express finding of liability or guilt against the
Indemnitee, (ii) the expiration of 120 days after the making of any claim or
threat of an action, suit or proceeding

 



--------------------------------------------------------------------------------

 

without the institution of the same and without any promise or payment made to
induce a settlement, and (iii) the settlement of any action, suit or proceeding
under Sections 1 or 2 hereof pursuant to which the Indemnitee pays less than
$100,000.

 

  4.6 Partial Indemnification or Reimbursement. If the Indemnitee is entitled
under any provision of this Agreement to indemnification and/or reimbursement by
the Corporation for some or a portion of the Losses in connection with the
investigation of, defense of, settlement of, appeal of or testimony provided
with respect to any action specified in Section 1, 2 or 3 hereof, but not,
however, for the total amount thereof, the Corporation shall nevertheless
indemnify and/or reimburse the Indemnitee for the portion thereof to which the
Indemnitee is entitled. The party or parties making the Determination shall
determine the portion (if less than all) of such Losses for which the Indemnitee
is entitled to indemnification and/or reimbursement under this Agreement.

 

  4.7 Limitations on Indemnification. Notwithstanding any other provision of
this Agreement, an Indemnitee shall not be entitled to indemnification hereunder
if a judgment or other final adjudication from which no further appeal can be
taken establishes that the Indemnitee’s actions or omissions to act were
material to the cause of action so adjudicated and constitute:

 

  (a) a violation of the criminal law, unless the Indemnitee had reasonable
cause to believe the Indemnitee’s conduct was lawful or had no reasonable cause
to believe the Indemnitee’s conduct was unlawful;

 

  (b) a transaction from which the Indemnitee derived an improper personal
benefit;

 

  (c) in the case of an Indemnitee who is a director, a circumstance under which
the liability provisions of Section 607.0834, Florida Statutes, is applicable;
or

 

  (d) willful misconduct or a conscious disregard for the best interests of the
Corporation in a proceeding by or in the right of the Corporation to procure a
judgment in its favor or in a proceeding by or in the right of a shareholder.

 

Section 5. Procedures For Determination Of Whether Standards Have Been
Satisfied.

 

  5.1 Costs. All costs of making the Determination shall be borne solely by the
Corporation, including, but not limited to, the costs of legal counsel, proxy
solicitations and judicial determinations. The Corporation shall also be solely
responsible for paying (i) all reasonable expenses incurred by the Indemnitee to
enforce this Agreement, including, but not limited to, the costs incurred by the
Indemnitee to obtain court-ordered indemnification pursuant to Section 8 hereof
regardless of the outcome of any such application or proceeding, and (ii) all
costs of defending any suits or proceedings challenging payments to the
Indemnitee under this Agreement.

 

  5.2 Timing of the Determination. The Corporation shall use its best efforts to
make the Determination contemplated by Section 4 hereof promptly. In addition,
the Corporation agrees:

 

  (a) if the Determination is to be made by the Board or a committee thereof,
such Determination shall be made not later than 15 business days after a written
request for a Determination (a “Request”) is delivered to the Corporation by the
Indemnitee;

 

  (b) if the Determination is to be made by independent legal counsel, such
Determination shall be made not later than 30 days after a Request is delivered
to the Corporation by the Indemnitee; and

 



--------------------------------------------------------------------------------

  (c) if the Determination is to be made by the shareholders of the Corporation,
such Determination shall be made not later than 90 days after a Request is
delivered to the Corporation by the Indemnitee.

 

The failure to make a Determination within the above-specified time period shall
constitute a Determination approving full indemnification or reimbursement of
the Indemnitee. Notwithstanding anything herein to the contrary, a Determination
may be made in advance of (i) the Indemnitee’s payment (or incurring) of
expenses with respect to which indemnification or reimbursement is sought,
and/or (ii) final disposition of the action, suit or proceeding with respect to
which indemnification or reimbursement is sought.

 

  5.3 Payment of Indemnified Amount. Immediately following a Determination that
the Indemnitee has met the applicable requirements set forth in Section 1, 2 or
3 hereof, as the case may be, and the finding of reasonableness of expenses
contemplated by Section 4.1 hereof, or the passage of time prescribed for making
such Determination(s), the Corporation shall pay to the Indemnitee in cash the
amount to which the Indemnitee is entitled to be indemnified and/or reimbursed,
as the case may be, without further authorization or action by the Board;
provided, however, that the expenses for which indemnification or reimbursement
is sought have actually been incurred by the Indemnitee.

 

  5.4 Shareholder Vote on Determination. In connection with each meeting at
which a shareholder Determination will be made, the Corporation shall solicit
proxies that expressly include a proposal to indemnify or reimburse the
Indemnitee. The Corporation proxy statement relating to the proposal to
indemnify or reimburse the Indemnitee shall not include a recommendation against
indemnification or reimbursement unless the failure to include such a
recommendation would violate applicable laws in the reasonable determination of
the Corporation’s counsel.

 

  5.5 Fees of Independent Legal Counsel. The fees and expenses incurred by
counsel in making any Determination (including Determinations pursuant to
Section 5.7 hereof) shall be borne solely by the Corporation regardless of the
results of any Determination and, if requested by counsel, the Corporation shall
give such counsel an appropriate written agreement with respect to the payment
of their fees and expenses and such other matters as may be reasonably requested
by counsel.

 

  5.6 Right of Indemnitee to Appeal an Adverse Determination by Board. If a
Determination is made by the Board or a committee thereof that the Indemnitee
did not meet the standard of conduct set forth in Section 1, 2 or 3 hereof, upon
the written request of the Indemnitee and the Indemnitee’s delivery of $500 to
the Corporation, the Corporation shall cause a new Determination to be made by
the Corporation’s shareholders at the next regular or special meeting of
shareholders. Subject to Section 8 hereof, such Determination by the
Corporation’s shareholders shall be binding and conclusive for all purposes of
this Agreement.

 

  5.7 Change of Control Implications. If, at any time subsequent to the date of
this Agreement, “Continuing Directors” do not constitute a majority of the
members of the Board, or there is otherwise a change in control of the
Corporation (as contemplated by Item 403(c) of Regulation S-K or any successor
regulation), then upon the request of the Indemnitee, the Corporation shall
cause the Determination required by Section 4 hereof to be made by independent
legal counsel selected by the “Continuing Directors” of the Board (who are also
Disinterested Directors). If none of the legal counsel are willing and/or able
to make the Determination, then the Corporation shall cause the Determination to
be made by a majority vote of a Board committee consisting solely of Continuing
Directors. For purposes of this Agreement, a “Continuing Director” means either
a member of the Board at the date of this Agreement or a person nominated to
serve as a member of the Board by a majority of the then Continuing Directors.

 

  5.8

Access by Indemnitee to Determination. The Corporation shall afford to the
Indemnitee and the Indemnitee’s representatives ample opportunity to present
evidence of the facts upon which the

 



--------------------------------------------------------------------------------

 

Indemnitee relies for indemnification or reimbursement, together with other
information relating to any requested Determination. The Corporation shall also
afford the Indemnitee the reasonable opportunity to include such evidence and
information in any Corporation proxy statement relating to a shareholder
Determination provided that the inclusion of such information does not violate
applicable laws in the reasonable determination of the Corporation’s counsel.

 

  5.9 Judicial Determinations in Derivative Suits. In each action or suit
described in Section 2 hereof, the Corporation shall cause its counsel to use
its best efforts to obtain from the court in which such action or suit was
brought (i) an express adjudication whether the Indemnitee is liable for
negligence or misconduct in the performance of the Indemnitee’s duty to the
Corporation, and, if the Indemnitee is so liable, (ii) a determination whether
and to what extent, despite the adjudication of liability but in view of all the
circumstances of the case (including this Agreement), the Indemnitee is fairly
and reasonably entitled to indemnification.

 

Section 6. Scope Of Indemnity. The actions, suits and proceedings described in
Sections 1 and 2 hereof shall include, for purposes of this Agreement, any
actions that involve, directly or indirectly, activities of the Indemnitee both
in the Indemnitee’s capacities as a Corporation director, officer, adviser or
agent, as applicable, and actions, suits or proceedings also taken in another
capacity while serving as director, officer, adviser or agent, as applicable,
including, but not limited to, actions, suits or proceedings involving (i)
compensation paid to the Indemnitee by the Corporation, (ii) activities by the
Indemnitee on behalf of the Corporation, including actions in which the
Indemnitee is plaintiff, (iii) actions alleging a misappropriation of a
“corporate opportunity,” (iv) responses to a takeover attempt or threatened
takeover attempt of the Corporation, (v) transactions by the Indemnitee in
Corporation securities, and (vi) the Indemnitee’s preparation for and appearance
(or potential appearance) as a witness in any proceeding relating, directly or
indirectly, to the Corporation. In addition, the Corporation agrees that, for
purposes of this Agreement, all services performed by the Indemnitee on behalf
of, in connection with or related to any subsidiary of the Corporation, any
employee benefit plan established for the benefit of employees of the
Corporation or any subsidiary, any corporation or partnership or other entity in
which the Corporation or any subsidiary has a 5% ownership interest, or any
other affiliate, shall be deemed to be at the request of the Corporation.

 

Section 7. Advance For Expenses.

 

  7.1 Mandatory Advance. Expenses (including attorneys’ fees, court costs,
amounts paid in settlement, and in connection with proceedings under Section 1
hereof, judgments, fines and other payments) incurred by the Indemnitee in
investigating, defending, settling or appealing any action, suit or proceeding
described in Sections 1 or 2 hereof shall be paid by the Corporation in advance
of the final disposition of such action, suit or proceeding. The Corporation
shall promptly pay the amount of such expenses to the Indemnitee, but in no
event later than 10 days following the Indemnitee’s delivery to the Corporation
of a written request for an advance pursuant to this Section 7, together with a
reasonable accounting of such expenses.

 

  7.2 Undertaking to Repay. The Indemnitee hereby undertakes and agrees to repay
to the Corporation any advances made pursuant to this Section 7 if and to the
extent that it shall ultimately be found (in accordance with Section 4 hereof or
by final judicial determination from which there is no further right to appeal,
as applicable) that the Indemnitee is not entitled to be indemnified by the
Corporation for such amounts.

 

  7.3 Miscellaneous. The Corporation shall make the advances contemplated by
this Section 7 regardless of the Indemnitee’s financial ability to make
repayment, and regardless of whether indemnification of the Indemnitee by the
Corporation will ultimately be required. Any advances and undertakings to repay
pursuant to this Section 7 shall be unsecured and interest-free.

 



--------------------------------------------------------------------------------

Section 8. Court-Ordered Indemnification.

 

  8.1 Regardless of whether the Indemnitee has met the standards of conduct set
forth in Sections 1, 2 or 3 hereof, as the case may be, and notwithstanding the
presence or absence of any Determination whether such standards have been
satisfied, the Indemnitee may apply for indemnification or advancement of
expenses or both to the court conducting any proceeding to which the Indemnitee
is a party or to any other court of competent jurisdiction. On receipt of an
application, the court, after giving any notice the court considers necessary,
may order indemnification (and/or advancement) if it determines the Indemnitee
is fairly and reasonably entitled to indemnification (and/or reimbursement) in
view of all the relevant circumstances (including this Agreement).

 

  8.2 The right to indemnification and advances as provided by this Agreement
shall be enforceable by the Indemnitee in an action in any court of competent
jurisdiction. In such an action, the burden of proving that indemnification is
not required hereunder shall be on the Corporation. Neither the failure of the
Corporation (including its Board and independent legal counsel) to have made a
Determination prior to the commencement of such an action that indemnification
is proper in the circumstances because the Indemnitee has met the applicable
standard of conduct, nor an actual Determination by the Corporation (including
its Board and independent legal counsel) that the Indemnitee has not met such
applicable standard of conduct, shall be a defense to such an action or create a
presumption that Indemnitee has not met the applicable standard of conduct. The
Indemnitee’s expenses reasonably incurred in connection with establishing the
Indemnitee’s right to indemnification, in whole or in part, in connection with
any proceeding shall also be indemnified by the Corporation.

 

Section 9. Nondisclosure Of Payments. Except as expressly required by Federal
securities laws, neither party shall disclose any payments under this Agreement
unless prior approval of the other party is obtained. Any payments to the
Indemnitee that must be disclosed shall, unless otherwise required by law, be
described only in Corporation proxy or information statements relating to
special and/or annual meetings of the Corporation’s shareholders, and the
Corporation shall afford the Indemnitee the reasonable opportunity to review all
such disclosures and, if requested, to explain in such statement any mitigating
circumstances regarding the events reported, provided that the inclusion of such
information does not violate applicable laws in the reasonable determination of
the Corporation’s counsel.

 

Section 10. Covenant Not To Sue, Limitation of Actions and Release of Claims. No
legal action shall be brought and no cause of action shall be asserted by or on
behalf of the Corporation (or any of its subsidiaries) against the Indemnitee,
the Indemnitee’s spouse, heirs, executors, personal representatives or
administrators after the expiration of two years from the date the Indemnitee
ceases (for any reason) to serve as either an officer, director, adviser or
agent of the Corporation, and any claim or cause of action of the Corporation
(or any of its subsidiaries) shall be extinguished and deemed released unless
asserted by filing of a legal action within such two-year period.

 

Section 11. Indemnification Of Indemnitee’s Estate. Notwithstanding any other
provision of this Agreement, if the Indemnitee is deceased, and indemnification
of the Indemnitee would be permitted and/or required under this Agreement, the
Corporation shall indemnify and hold harmless the Indemnitee’s estate, spouse,
heirs, administrators, personal representatives and executors (collectively, the
“Indemnitee’s Estate”) against, and the Corporation shall assume, any and all
claims, damages, expenses (including attorneys’ fees), penalties, judgments,
fines and amounts paid in settlement actually incurred by the Indemnitee or the
Indemnitee’s Estate in connection with the investigation, defense, settlement or
appeal of any action described in Sections 1 or 2 hereof.

 

Section 12. Miscellaneous.

 

  12.1

Notice Provision. Any notice, payment, demand or communication required or
permitted to be delivered or given by the provisions of this Agreement shall be
deemed to have been effectively delivered or given and received on the date
personally delivered to the respective party

 



--------------------------------------------------------------------------------

 

to whom it is directed, or five business days after the date it is sent by
registered or certified mail, with postage and charges prepaid, and addressed to
the parties at their addresses as set forth in the Corporation’s books and
records.

 

  12.2 Entire Agreement. Except for the Corporation’s Articles of Incorporation
and By-Laws, this Agreement constitutes the entire understanding of the parties
and supersedes all prior understandings, whether written or oral, including any
and all prior indemnification agreements, between the parties with respect to
the subject matter of this Agreement.

 

  12.3 Non-Exclusivity. The rights of indemnification and reimbursement provided
in this Agreement shall be in addition to any rights to which the Indemnitee may
otherwise be entitled under the Corporation’s Articles of Incorporation or
By-Laws or any statute, agreement, vote of shareholders, insurance policy or
otherwise.

 

  12.4 Severability of Provisions. If any provision of this Agreement is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Agreement, such provision shall be fully severable; this
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part of this Agreement; and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid, or unenforceable provision or by
its severance from this Agreement. Furthermore, in lieu of each such illegal,
invalid, or unenforceable provision there shall be added automatically as a part
of this Agreement a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and be legal, valid, and enforceable.

 

  12.5 Saving Clause. If this Agreement or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, the
Corporation shall nevertheless indemnify Indemnitee as to Losses with respect to
any proceeding to the full extent permitted by any applicable portion of
Agreement that shall not have been invalidated or by any applicable law.

 

  12.6 Cooperation and Intent. The Corporation shall cooperate in good faith
with the Indemnitee and use its best efforts to ensure that the Indemnitee is
indemnified and/or reimbursed for liabilities described herein to the fullest
extent permitted by law.

 

  12.7 Security. To the fullest extent permitted by applicable law, the
Corporation may from time to time, but shall not be required to, provide such
insurance, collateral, letters of credit or other security devices as its Board
may deem appropriate to support or secure the Corporation’s obligations under
this Agreement.

 

  12.8 Applicable Law. This Agreement shall be governed by and construed under
the laws of the State of Florida.

 

  12.9 Amendment. No amendment, modification or alteration of the terms of this
Agreement shall be binding unless in writing, dated subsequent to the date of
this Agreement, and executed by the parties.

 

  12.10  Binding Effect. The obligations of the Corporation to the Indemnitee
hereunder shall survive and continue as to the Indemnitee even if the Indemnitee
ceases to be a director, officer, employee, adviser and/or agent of the
Corporation. Each and all of the covenants, terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the successors and
assigns of the Corporation and, upon the death of the Indemnitee, to the benefit
of the estate, heirs, executors, administrators and personal representatives of
the Indemnitee. The Company shall require any entity that may acquire the
Company, whether by merger, purchase of its stock, or otherwise, to agree to be
bound by the terms of this Agreement.

 



--------------------------------------------------------------------------------

  12.11  Execution in Counterparts. This Agreement and any amendment may be
executed simultaneously or in counterparts, each of which together shall
constitute one and the same instrument.

 

  12.12  Effective Date. The provisions of this Agreement shall cover claims,
actions, suits and proceedings whether now pending or hereafter commenced and
shall be retroactive to cover acts or omissions or alleged acts or omissions
which heretofore have taken place.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

PERRY ELLIS INTERNATIONAL, INC.

By:

       

Name:

   

Title:

THE INDEMNITEE:

 

Name:

   

 